Exhibit 10.1



 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
18th day of September, 2014, by and between Sports Field Holdings, Inc., a
Nevada corporation with its principal place of business located at 176 East Main
Street, Westborough, Massachusetts 01581 (the “Company”), and Jeromy Olson, an
individual and resident of the State of Illinois with an address located at 176
East Main Street, Westborough, Massachusetts 01581 (“Executive” and together
with the Company, the “Parties” and each, a “Party”).

 

RECITALS

A.          Executive is a consultant to the Company and is currently the
Company’s Chief Revenue Officer.

B.          Executive possesses certain knowledge and skills relating to the
Company’s business, structure and operations that the Company wishes to retain
for the development and success of the Company’s business.

C.          The Company wishes to employ Executive, and Executive wishes to be
employed by the Company, on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1.          Employment. The Company hereby employs Executive, and Executive
hereby accepts employment, as Chief Executive Officer of the Company, subject to
the terms and conditions set forth in this Agreement.

2.          Duties. As Chief Executive Officer, Executive shall have such
duties, responsibilities and authority as are commensurate and consistent with
his position and as may, from time to time, be assigned to him by the board of
directors of the Company (the “Board”). Executive shall report directly to the
Board. During the Term (as defined herein), Executive shall devote his full
business time and efforts to the performance of his duties hereunder, unless
otherwise explicitly authorized by the Board. Notwithstanding the foregoing, the
expenditure of reasonable amounts of time by Executive for the making of passive
personal investments, the conduct of private business affairs, including without
limitation, the limited oversight on a less than part-time basis of NexPhase
Global, LLC and charitable activities shall be allowed, provided that such
activities do not materially interfere with the services required to be rendered
to the Company hereunder and do not violate the restrictive covenants set forth
herein.

3.          Term of Employment. The term of Executive’s employment hereunder,
unless sooner terminated as provided herein (the “Initial Term”), shall be for a
period of forty (40) months, commencing on September 19, 2014 (the “Commencement
Date”) and ending on January 19, 2018. The term of this Agreement shall
automatically be extended for additional terms of one (1) year each (each a
“Renewal Term”), unless either Party gives prior written notice of non-renewal
(“Non-Renewal Notice”) to the other Party no later than sixty (60) days prior to
the expiration of the then current Term (as defined herein). For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term”.

1

 



4.          Compensation of Executive.

(a)          Fees for Services. In consideration of the services rendered by
Executive (the “Services”) and Executive’s other obligations under this
Agreement, the starting monthly base compensation (the “Base”) for this position
will be $10,000 and, upon the Company’s:

(i)          achieving gross revenues of at least $6,000,000, provided that the
Company’s Average Operating Margins (as defined below) are at least 15.0%, or

(ii)        the Company completing an equity financing of at least $1,500,000,
the base will increase to $13,000 per month.

Futher, upon the Company’s achieving revenues of at least $15,000,000, provided
that the Company’s Average Operating Margins are at least 15.0%, the Base will
increase to $16,000 per month. For purposes hereof, “Average Operating Margins”
shall mean for all projects, total revenues minus total costs, divided by such
total revenues.

(b)          Annual Bonus. In addition to the Base Salary, provided that in the
Board’s determination the Executive has reasonably performed the duties set
forth in Section 2 hereof, the Executive shall receive an annual bonus equal to
the following, calculated cumulatively:

(i)          When the Company achieves annual Adjusted EBITDA of between $1.00
and $1,000,000, the Executive shall receive a cash bonus of 15.0% of such annual
Adjusted EBITDA;

(ii)         When the Company achieves annual Adjusted EBITDA of between
$1,000,001 and $2,000,000, the Executive shall receive an additional cash bonus
of 10.0% of such annual Adjusted EBITDA which exceeds $1,000,000; and

(iii)        When the Company achieves annual Adjusted EBITDA greater than
$2,000,000, the Executive shall receive an additional cash bonus of 5.0% of such
annual Adjusted EBITDA which exceeds $2,000,000.

For purposes herein, “Adjusted EBITDA” shall mean earnings before interest,
taxes, depreciation and amortization, the components of which shall be
calculated in accordance with generally accepted accounting principles (“GAAP”)
and as such components traditionally appear on the Company’s audited financial
statements, excluding any and all expenses associated with (i) any share-based
payment; (ii) any gain or loss related to derivative instruments; and (iii) any
other non-cash expenses reasonably approved by the Board.

(c)          Equity. As additional consideration for entering into this
Agreement, the Executive shall receive the following:

(i)          250,000 shares of common stock of the Company (“Common Stock”),
issued on the date hereof;

2

 



(ii)          Provided the Agreement has not been terminated, 250,000 shares of
Common Stock on January 1, 2016;

(iii)         Qualified options to purchase 100,000 shares of Common Stock at
$1.50 per share, which shall vest on December 31, 2015, under the employee
qualified incentive option plan that will be established by the Company (the
“Plan”) ;

(iv)         Qualified options to purchase 100,000 shares of Common Stock at
$1.75 per share, which shall vest on December 31, 2016, pursuant to the Plan;
and

(v)         Qualified options to purchase 100,000 shares of Common Stock at
$2.50 per share, which shall vest on December 31, 2017, pursuant to the Plan.

(d)          Expenses. The Company shall advance or reimburse Executive for all
reasonable out-of-pocket expenses actually incurred or paid by Executive in the
course of his employment, consistent with the Company’s policy for reimbursement
of expenses from time to time, including travel expenses. For greater certainty,
“reasonable” for purposes of this provision with respect to airfare for travel
greater than two hours shall be deemed to be (i) a first class or other premium
airline ticket when there are only two (2) classes of tickets available for any
given flight and (ii) a business airline ticket when there are three (3) or more
classes of tickets available for any given flight.

(e)          Benefits. Executive shall be entitled to participate in such
pension, profit sharing, group insurance, hospitalization, and group health (for
Executive and his immediate family) and benefit plans and all other benefits and
plans, including perquisites, if any, as the Company provides to its senior
executives (the “Benefit Plans”).

(f)          Car Allowance. Commencing on January 1, 2015 and continuing during
the Term, the Company shall pay Executive, on the first day of each month, a
monthly car allowance of $500 to pay for the costs associated with Executive’s
local transportation expenses.

5.          Termination.

(a)          This Agreement and Executive’s employment hereunder shall terminate
upon the happening of any of the following events:

(i)          upon Executive’s death;

(ii)         upon Executive’s Total Disability;

(iii)        upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either Party has provided a timely Non-Renewal Notice;

(iv)         at Executive’s option, upon sixty (60) days’ prior written notice
to the Company;

3

 



(v)          at Executive’s option, in the event of an act by the Company
constituting “Good Reason” (as defined herein) for termination by Executive;

(vi)         at the Company’s option, in the event of an act by Executive
constituting “Cause” for termination by the Company; or

(vii)        upon a Change of Control.

(b)          For purposes of this Agreement, Executive shall be deemed to be
suffering from a “Total Disability” if Executive is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) determined
to be totally disabled by the Social Security Administration. Any question as to
the existence of a disability shall be determined by the written opinion of
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable).

(c)          For purposes of this Agreement, the term “Good Reason” shall mean
that Executive has resigned due to (i) any material diminution in Executive’s
authority, duties or responsibilities (unless Executive has agreed to such
diminution); (ii) a material change in the chain of reporting referenced in
Section 2 (unless Executive has agreed to such change); (iii) other than as
expressly set forth herein, any material diminution in Executive’s Base Salary
(unless Executive has agreed to such diminution); or (iv) any material violation
by the Company of its obligations under this Agreement. Prior to Executive
terminating his employment with the Company for Good Reason, Executive must
provide written notice to the Company within ninety (90) days following the
initial existence of such condition, that such Good Reason exists and setting
forth in detail the grounds Executive believes constitutes Good Reason. If the
Company does not cure the conditions constituting Good Reason within thirty (30)
days after receipt of written notice thereof from Executive, then Executive’s
employment shall be deemed terminated for Good Reason as of the date of
Executive's notice to the Company.

(d)          For purposes of this Agreement, the term “Cause” shall mean: (a)
Executive’s conviction, guilty plea, plea of nolo contendre, or entering into
any other plea admitting guilt of any felony; (b) the deliberate engaging by
Executive in gross misconduct which is materially injurious to the Company,
monetarily or otherwise such as fraud or embezzlement; or (c) Executive’s
failure to observe or perform any of the material terms or provisions of this
Agreement, or the Services hereunder, which failure remains uncured following
thirty (30) days’ prior written notice from the Company.

(e)          For purposes of this Agreement “Change of Control” means the
occurrence of any of the following events:

(i)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power of the Company’s then outstanding voting
securities or fifty percent (50%) or more of the fair market value of the
Company;

4

 



(ii)          Within a twelve month period, any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the total
voting power of the Company’s then outstanding voting securities;

(iii)         Within a twelve month period, less than a majority of the
directors are Incumbent Directors. For purposes of this Agreement, “Incumbent
Directors” means directors who (A) are directors of the Company as of March 31,
2015 or (B) are elected, or nominated for election, to the Board with the
affirmative votes of a majority of the Incumbent Directors at the time of such
election or nomination; or

(iv)        The Company has sold all or substantially all of its assets to
another person or entity that is not a majority-owned subsidiary of the Company.

Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change of Control.

6.          Effects of Termination

(a)          Upon termination of Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay through the date of death or Total Disability and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, Executive or his
estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) six (6) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; (ii) continued
provision for a period of twelve (12) months following Executive’s death of
benefits under Benefit Plans extended from time to time by the Company to its
senior executives; and (iii) payment on a pro-rated basis of any bonus or other
payments earned in connection with any bonus plan to which Executive was a
participant as of the date of death or Total Disability.

(b)          Upon termination of Executive’s employment pursuant to Section
5(a)(iii), where the Company has offered to renew the term of Executive’s
employment for an additional one (1) year period and Executive chooses not to
continue in the employ of the Company, Executive shall be entitled to receive
only the accrued but unpaid compensation and vacation pay through the date of
termination and any other benefits accrued to him under any Benefit Plans
outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date. In the event the Company tenders a
Non-Renewal Notice to Executive, then Executive shall be entitled to the same
severance benefits as if Executive’s employment were terminated pursuant to
Section 5(a)(v); provided, however, if such Non-Renewal Notice was triggered due
to the Company’s statement that Executive’s employment was terminated due to
Section 5(a)(vi), then payment of severance benefits will be contingent upon a
determination as to whether termination was properly for “Cause.”

5

 



(c)          Upon termination of Executive’s employment other than pursuant to
Section 5(a)(i), 5 (a)(ii), 5(a)(iii), 5(a)(iv), or 5(a)(vi) (i.e., without
“Cause”), in addition to the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date, Executive shall be entitled
to the following severance benefits: (i) the greater of twelve (12) months’ Base
Salary at the then current rate or the remainder of the Base Salary due under
this Agreement, to be paid in equal bi-weekly installments, less withholding of
all applicable taxes, at such times he would have received them if there was no
termination; (ii) continued provision for a period of twelve (12) months after
the date of termination of the benefits under Benefit Plans extended from time
to time by the Company to its senior executives; and (iii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which Executive was a participant as of the date of Executive’s
termination of employment.

(d)          Upon termination of Executive’s employment pursuant to Section
5(a)(iv) or (vi), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, Executive shall be entitled to the
following severance benefits: accrued and unpaid Base Salary and vacation pay
through the date of termination, less withholding of applicable taxes. Executive
shall have any conversion rights available under the Company’s or Benefit Plans
and as otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.

(e)          Any payments required to be made hereunder by the Company to
Executive shall continue to Executive’s beneficiaries in the event of his death
until paid in full.

(f)          Change of Control. Upon a Change of Control, Executive shall
receive an amount equal to the same benefits as if Executive’s employment were
terminated pursuant to Section 5(a)(v). Executive (or his estate) shall receive
the payments provided herein at such times he would have received them if there
was no Change of Control. Notwithstanding anything contained herein to the
contrary, in the event a Change of Control occurs prior to the termination of
Executive’s employment pursuant to Section 5, Executive shall not be entitled to
any additional benefits that would have otherwise been payable upon termination
of Executive’s employment referenced in pursuant to Section 5 (i.e., if
Executive is entitled to benefits upon a Change of Control, then Executive will
not be entitled to benefits again upon a termination of his employment).

7.          Vacations. Executive shall be entitled to a vacation of four (4)
weeks per year, during which period his salary shall be paid in full. Executive
shall take his vacation at such time or times as Executive and the Company shall
determine is mutually convenient. Any vacation not taken in one (1) year shall
not accrue, provided that if vacation is not taken due to the Company’s business
necessities, up to three (3) weeks’ vacation may carry over to the subsequent
year. 

6

 



8.          Covenant Not To Disclose, Compete or Solicit. Upon execution of this
Agreement, Executive and the Company shall enter into that certain
Non-Disclosure, Non-Competition and Non-Solicitation Agreement in the form
attached hereto as Exhibit A (“Non-Disclosure, Non-Competition and
Non-Solicitation Agreement”).

9.          Section 409A.

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if at the time of Executive’s separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company determines that Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that Executive becomes entitled to under this Agreement on
account of Executive’s separation from service would be considered deferred
compensation subject to the twenty percent (20%) additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after Executive’s separation from service, or (ii) Executive’s death
(the “Six Month Delay Rule”).

(b)          For purposes of this Section 9, amounts payable under the Agreement
should not be considered a deferral of compensation subject to Section 409A to
the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of Treasury Regulations Sections 1.409A-1 through
A-6.

(c)          To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

(d)          To the extent that the Six Month Delay Rule applies to the
provision of benefits (including, but not limited to, life insurance and medical
insurance), such benefit coverage shall nonetheless be provided to Executive
during the first six months following his separation from service (the “Six
Month Period”), provided that, during such Six-Month Period, Executive pays to
the Company, on a monthly basis in advance, an amount equal to the Monthly Cost
(as defined below) of such benefit coverage. The Company shall reimburse
Executive for any such payments made by Executive in a lump sum not later than
thirty (30) days following the sixth month anniversary of Executive’s separation
from service. For purposes of this subparagraph, “Monthly Cost” means the
minimum dollar amount which, if paid by Executive on a monthly basis in advance,
results in Executive not being required to recognize any federal income tax on
receipt of the benefit coverage during the Six Month Period.

(e)          The Parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The Parties agree that this Agreement may
be amended, as reasonably requested by either Party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either Party.

7

 



(f)          The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

10.          Insurance. The Company shall at all times during the Term and any
Renewal Term obtain and maintain director and officers liability insurance
policies covering Executive in his capacity as an executive officer and
director, which insurance shall include a standard "tail" provision, in such
amounts, and with such companies as shall be approved by both Executive and the
Board.

11.          Director Appointment; Nomination. The Board shall at all times
during the Term and any Renewal Term take all steps necessary to appoint
Executive as a member of the Board and to maintain such appointment. In
addition, the Board shall at all times during the Term and any Renewal Term take
all steps necessary to nominate Executive as a nominee for director for the
purposes of any meeting or consent of the shareholders conducted or taken during
the Term or any Renewal Term.

12.          Indemnification Agreement. It shall be a condition to Executive’s
commencement of services under this Agreement that the Company and Executive
shall have entered into an Indemnification Agreement in the form of Exhibit B
hereto (the “Indemnification Agreement”).

13.          Miscellaneous.

(a)          Neither Executive nor the Company may assign or delegate any of
their respective rights under this Agreement without the express written consent
of the other. This Agreement constitutes and embodies the full and complete
understanding and agreement of the Parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
Party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either Party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

(b)          This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the Parties and their respective successors, heirs,
beneficiaries and permitted assigns.

(c)          The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

8

 



(d)          All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the Party at the address set forth above or to such
other address as either Party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

(e)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of without reference to principles of
conflicts of laws and each of the Parties irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of .

(f)          This Agreement may be executed simultaneously in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one of the same instrument. The Parties have executed this Agreement as of the
date set forth above.

IN WITNESS WHEREOF, the Parties have caused this Employment Agreement to be duly
executed as of the date first indicated above.

  THE COMPANY         SPORTS FIELD HOLDINGS, INC.         By: /s/ Joseph
DiGeronimo     Name: Joseph DiGeronimo     Title: Chief Executive Officer      
  EXECUTIVE         /s/ Jeromy Olson   Jeromy Olson

 

9

 

 



EXHIBIT A

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

See attached.



A-1

 



NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

THIS NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”)
dated as of the 18th day of September, 2014, by and between Sports Field
Holdings, Inc., a Nevada corporation with its principal place of business
located at 176 East Main Street, Westborough, Massachusetts 01581 (the
“Company”), and Jeromy Olson, an individual and resident of the State of
Illinois with an address located at 176 East Main Street, Westborough,
Massachusetts 01581 (“Employee” and together with the Company, the “Parties” and
each, a “Party”).

WITNESSETH:

WHEREAS, Employee will be employed by Employer commencing on September 19, 2014;

WHEREAS, in connection with such employment, Employee may be given access to,
generate, or otherwise come into contact with certain proprietary and/or
confidential information of Employer or clients of Employer; and

WHEREAS, Employee and Employer desire to prevent the dissemination, unauthorized
disclosure or misuse of such information.

NOW THEREFORE, the parties hereto mutually agree as follows:

1. Covenant Not to Solicit. During the period commencing on the date hereof and
ending upon the termination of Employee’s employment for any reason, Employee
shall not, directly or indirectly, for Employee’s benefit or the benefit of a
third party, (i) induce or attempt to induce any employees of Employer to leave
the employ of Employer or diminish his or her relationship or Employer or (ii)
solicit the business of any client or customer of Employer, or any client or
customer that could reasonably be expected to be a client or customer of
Employer, during Employee’s period of employment with the Company.

2. Covenant Not to Compete. Except for the activities set forth in Schedule I
hereto and as a passive investor in less than five percent (5%) of the equity
securities of a publicly held company, during the period commencing on the date
hereof and ending upon the termination of Employee’s employment for any reason,
Employee shall not engage in, own or control an interest in, or act as
principal, director or officer of, or consultant to, any firm or corporation (i)
engaged in a venture or business substantially similar to that of Employer or
(ii) which is in direct or indirect competition with Employer within the United
States of America, its territories and possessions.

3. Proprietary Information.

(a) For purposes of this Agreement, “Proprietary Information” shall mean any
information belonging to the business of Employer that has not previously been
publicly released by duly authorized representatives of Employer and shall
include (but shall not be limited to) information encompassed in all proposals,
marketing and sales plans, financial information, costs, pricing information,
computer programs (including source code, object code, algorithms and models),
customer information, customer lists, and all methods, concepts, know-how or
ideas and confidential information belonging to Employer and Employer’s
customers or clients. Employee agrees to regard and preserve as confidential all
Proprietary Information whether Employee has such Proprietary Information in
Employee’s memory or in writing or other physical form.

A-2

 



(b) Notwithstanding the foregoing, “Proprietary Information” shall not include
information that (i) is disseminated to the public at no fault of Employee, (ii)
was obtained from a third party that did not have an obligation of
confidentiality to Employer, (iii) is already in the possession of Employee and
(iv) constitutes any information proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs (including source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas, created or generated by Employee
for which Employer has not been fully compensated.

(c) Employee will not, without written authority from Employer to do so,
directly or indirectly, disclose or use any Proprietary Information for
Employee’s benefit or purposes, nor disclose any Proprietary Information to
others, either during the term of Employee’s employment by Employer or
thereafter, except as required by the conditions of Employee’s employment by
Employer.

(d) No work or intellectual property created by Employee shall be deemed work
for hire and Employer shall only have the rights to such work or intellectual
property after fully compensating Employee for such work or intellectual
property.

4. Saving Provision. Employee expressly agrees that the covenants set forth in
this Agreement are being given to Employer in connection with the employment of
Employee by Employer and that such covenants are intended to protect Employer
against the competition by Employee, within the terms stated, to the fullest
extent deemed reasonable and permitted in law and equity. In the event that the
foregoing limitations upon the conduct of Employee are beyond those permitted by
law, such limitations, both as to time and geographical area, shall be, and be
deemed to be, reduced in scope and effect to the maximum extent permitted by
law.

5. Injunctive Relief. Employee acknowledges that (i) disclosure of any
Proprietary Information or breach of any of the non-competitive covenants or
agreements contained herein will give rise to irreparable injury to Employer or
clients of Employer that would be inadequately compensable in damages.
Accordingly, Employer, or where appropriate a client of Employer, may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available. Employee further acknowledges and agrees that in the event of the
termination of employment with Employer, (ii) Employee’s experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different or non-competing nature with his or her activities as
an employee of Employer and (iii) the enforcement of a remedy hereunder by way
of injunction shall not prevent Employee from earning a reasonable livelihood.
Employee further acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s legitimate business interests and
are reasonable in scope and content, and that Employee will, promptly upon the
request of Employer at any time, cause any subsequent employer to execute and
deliver to Employer a confidentiality and non-disclosure agreement in
substantially the form of Section 2 hereof and otherwise satisfactory to
Employer.

A-3

 



6. Enforceability. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of Employee
against Employer whether predicated on this Agreement or otherwise.

7. Term. This Agreement shall commence on the date hereof and shall terminate
upon the termination of Employee’s employment for any reason.

8. Governing Law. The Agreement shall be construed in accordance with the laws
of the State of New York and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New York.

9. General. This Agreement contains the entire agreement of the Parties relating
to the subject matter hereof. This Agreement may be modified only by an
instrument in writing signed by both Parties hereto. Any notice to be given
under this Agreement shall be sufficient if it is in writing and is sent by
certified or registered mail to Employee at his residence address as the same
appears on the books and records of Employer or to Employer at its principal
office, attention of the President, or otherwise as directed by Employer, from
time to time. Non-compliance with any one paragraph of this Agreement shall not
have an effect on the validity of any other part of this Agreement. The
provisions of this Agreement relating to confidentiality or non-competition
shall survive the termination of employment, however caused.

IN WITNESS HEREOF, the undersigned execute this Agreement as of the date first
set forth above.

  EMPLOYER         SPORTS FIELD HOLDINGS, INC.         By: /s/ Joseph DiGeronimo
    Name: Joseph DiGeronimo     Title: Chief Executive Officer         EMPLOYEE
        /s/ Jeromy Olson   Jeromy Olson



A-4

 



 





EXHIBIT B

INDEMNIFICATION AGREEMENT

See attached.



 

B-1

 



INDEMNIFICATION AGREEMENT 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
September 18, 2014 by and between Sports Field Holdings, Inc., a Nevada
corporation (the “Company”), and Mr. Jeromy Olson (“Indemnitee”).

 

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The certificate
of incorporation and the bylaws of the Company require indemnification of the
officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to Section 78.7502 of the Nevada Revised Statutes
(“NRS”). The certificate of incorporation and the NRS expressly provide that the
indemnification provisions set forth therein are not intended to be exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board, officers and other persons with respect to
indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the certificate
of incorporation and the bylaws of the Company and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company as an officer on the
condition that Indemnitee be further indemnified.



B-2

 



NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer after the date hereof, the parties hereto agree as follows:

1.           Indemnity of Indemnitee. The Company hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a)           Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section l(a) if, by reason of his Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him, or on his behalf, in connection with such Proceeding or any claim, issue
or matter therein, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.

(b)           Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his Corporate Status, the Indemnitee is, or is threatened to be made,
a party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Company with respect to the matter
claimed for indemnification unless and to the extent that any court of the State
of New Jersey or the court in which such action or suit was brought shall
determine that such indemnification may be made.

(c)           Indemnification for Expenses of a Party Who is Successful on the
Merits or Otherwise. Notwithstanding and in addition to any other provision of
this Agreement, to the extent that Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, he shall be indemnified to the maximum extent permitted by law, as
such may be amended from time to time, against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.





B-3

 



2.           Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does indemnify and hold harmless Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to or participant
in any Proceeding (including, without limitation, a Proceeding by or in the
right of the Company), including, without limitation, all liability arising out
of the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 6 and 7 of this Agreement) to be
unlawful.

3.           Contribution.

(a)           Whether or not the indemnification provided in Sections 1 and 2 of
this Agreement is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of expenses
(including, without limitation, attorneys’ fees and disbursements), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which the Law may require to be considered.
The relative fault of the Company and all officers, directors or employees of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.





B-4

 



(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.

(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

4.           Indemnification for Expenses of a Witness or in Response to a
Subpoena. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of Indemnitee’s Corporate Status, is a witness, or
receives a subpoena, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses paid or incurred by
Indemnitee in connection therewith and in the manner set forth in this
Agreement.

5.           Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free and made without regard to Indemnitee’s
ability to repay such advances.

6.           Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.





B-5

 



(b)           Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) of this Agreement, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four methods, which
shall be at the election of the Board: (1) by a majority vote of the
Disinterested Directors (as hereinafter defined), even though less than a
quorum, (2) by a majority vote of a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (3) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board, a copy of which shall be delivered
to the Indemnitee, or (4) if so directed by the Board, by the stockholders of
the Company.

(c)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 6(c). The
Independent Counsel shall be selected by the Board. Indemnitee may, within 10
days after such written notice of selection shall have been given, deliver to
the Company, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a reasonable written objection is made, the Independent Counsel selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit. If, within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6(a) of this Agreement, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition any
Court in the State of New Jersey or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) of this Agreement. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) of this Agreement,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.

(d)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.







B-6

 



(e)           Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on: (i) the records or books of account of the
Enterprise (as hereinafter defined) (including, without limitation, financial
statements); (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties; (iii) the advice of legal counsel for
the Enterprise; or (iv) information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.

(f)           If the person, persons or entity empowered or selected under this
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
item (4) of Section 6(b) of this Agreement and if (A) within fifteen (15) days
after receipt by the Company of the request for such determination, the Board or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.

(g)           Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.





B-7

 



 (h)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(i)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

7.           Remedies of Indemnitee.

(a)           In the event that (i) a determination is made pursuant to Section
6 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 6(b) of this Agreement within ninety
(90) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request therefor or (v)
payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of California, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification. Indemnitee
shall commence such proceeding seeking adjudication within one (1) year
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

(b)           In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b) of this Agreement.

(c)           If a determination shall have been made pursuant to Section 6(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 7, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.





B-8

 



(d)           In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in this Agreement) actually and reasonably incurred by
him in such judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.

(e)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

(f)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

8.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the certificate of incorporation and the
bylaws of the Company, any agreement, a vote of stockholders, a resolution of
the Board or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision of this Agreement shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in the GCL, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the certificate of incorporation, the bylaws of the Company and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.







B-9

 



(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, the Company shall obtain coverage for
Indemnitee under such policy or policies in accordance with its or their terms
to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies. If, at the time of
the receipt of a notice of a claim pursuant to the terms of this Agreement, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(e)           The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

9.           Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:

(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of Company securities pursuant to Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of
state statutory law or common law; or

(c)           subject to Section 7(d), in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee (including, without limitation,
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees), unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.







B-10

 



10.           Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an
executive of the Company (or is or was serving at the request of the Company as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise) and shall continue thereafter for (i)
an additional three (3) years or (ii) so long as Indemnitee shall be subject to
any Proceeding (or any proceeding commenced under Section 7 of this Agreement)
by reason of his Corporate Status, whether or not he is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, whichever such additional
term is longer. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including, without limitation, any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.

11.           Security. To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.

12.           Enforcement.

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer of the Company.

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter of this Agreement.

13.           Definitions. For purposes of this Agreement:

(a)           “Corporate Status” means the status of a person who is or was a
director, officer, employee, agent or fiduciary of or consultant to the Company
or of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving at the express
written request of the Company.

(b)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(c)           “Enterprise” means the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary. 





B-11

 



(d)           “Expenses” means all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(f)           “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or of any inaction on his part while acting as an officer or
director of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other Enterprise;
in each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; but excluding any such proceeding initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.

14.           Severability. The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws. In the event any provision of this
Agreement conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.





B-12

 



15.           Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar) nor shall such waiver constitute a continuing
waiver.

16.           Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.

17.           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a)           To Indemnitee at the address set forth on the signature page
hereto.

(b)          To the Company at:

Sports Field Holdings, Inc.

176 East Main Street

Westborough, MA 01581

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

18.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19.           Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

20.           Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey, without regard
to its conflict of laws rules. The parties hereto hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought in any court of the State of New
Jersey (the “New Jersey Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the New Jersey Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the New Jersey Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the New Jersey Court has
been brought in an improper or inconvenient forum. 



B-13

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

  SPORTS FIELD HOLDINGS, INC.         By: /s/ Joseph DiGeronimo   Name: Joseph
DiGeronimo   Title: Chief Executive Officer      

 

  INDEMNITEE       /s/ Jeromy Olson   Jeromy Olson       Address:       Sports
Field Holdings, Inc.   176 East Main Street   Westborough, MA 01581



 

 







B-14



 

 

 